Title: From George Washington to Elias Dayton, 22 June 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters 22nd June
                     1782
                  
                  I have received your two Letters of the 17th and 18th Instants.
                  The only object I had in view, in ordering Captain Asgill to be
                     confined at the Hutts, was the perfect security of the Prisoner—this must be
                     attended to; but I am very willing, and indeed wish, that every Indulgence,
                     which is not inconsistent with that, may be granted to him—And so with respect
                     to Captain Schaack.
                  When I first orderd on an Officer for the purpose of retaliation,
                     I expressed my willingness that he should make any application he thought
                     proper to the British Commander in Chief, in whose power alone it lay to avert
                     his destiny; but I at the same time desir’d it to be announced, that I would
                     receive no application nor answer any Letter on the subject, which did not
                     inform me that ample satisfaction was made for the Death of Captain Huddy.
                  I immagine you was not informed of this circumstance or you would
                     have prevented Major Gordons applications on the subject. I am Sir Your very
                     humble Servant
                  
                     Go: Washington
                     
                  
               